McMurray, Presiding Judge.
Defendant Thomas Union’s motion to dismiss this professional malpractice case was granted in an order entered on November 15, 1990. On December 12,1990, plaintiff Joe Lewis Pinkney filed his motion for extension of time to file notice of appeal, pursuant to OCGA § 9-11-6 (b), and his motion for reconsideration of the order dismissing his complaint. Also, on December 12, 1990, the superior court granted an extension of time for the filing of plaintiff’s notice of appeal until December 21, 1990. However, plaintiff’s notice of appeal was not filed until December 26, 1990. Plaintiff having failed to satisfy his burden to file his notice of appeal within the 30-day period provided under OCGA § 5-6-38 (a) or within an extension of that period duly authorized under OCGA § 5-6-39, plaintiff’s appeal must be dismissed. Associated Distributors v. Willard, 242 Ga. 247 (248 SE2d 645). We fur*530ther note that plaintiff’s motion for reconsideration is not one of those motions which will extend the time for filing a notice of appeal. Morton v. Morton, 163 Ga. App. 830 (296 SE2d 362).
Decided April 8, 1991.
Mays & Washington, W. Roy Mays III, for appellant.
Martin, Snow, Grant & Napier, John C. Edwards, for appellees.

Appeal dismissed.


Sognier, C. J., and Andrews, J., concur.